 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    JOHN JAMES HARTZ,
                                                    NO: 2:20-CV-0056-TOR
 8                              Petitioner,
                                                   ORDER SUMMARILY DISMISSING
 9          v.                                     HABEAS PETITION

10    WASHINGTON STATE
      DEPARTMENT OF CORRECTIONS,
11
                                Respondent.
12         Petitioner, a prisoner at the Coyote Ridge Corrections Center, brings this pro

13 se Petition for Writ of Habeas Corpus by a Person in State Custody pursuant to 28

14 U.S.C. § 2254. The $5.00 filing fee has been paid.

15                               PROPER RESPONDENT

16         An initial defect with the Petition is that it fails to name a proper party as a

17 respondent. Petitioner filed a Motion to Amend the Case Caption, ECF No. 3, but

18 that too, does not name the proper party. The proper respondent in a federal petition

19 seeking habeas corpus relief is the person having custody of the petitioner. Rumsfeld

20 v. Padilla, 542 U.S. 426 (2004); Stanley v. Cal. Supreme Court, 21 F.3d 359, 360




     ORDER SUMMARILY DISMISSING HABEAS PETITION ~ 1
 1 (9th Cir. 1994). If the petitioner is incarcerated, the proper respondent is generally

 2 the warden of the institution where the petitioner is incarcerated. See Ortiz-Sandoval

 3 v. Gomez, 81 F.3d 891 (9th Cir. 1996). Failure to name a proper respondent deprives

 4 federal courts of personal jurisdiction. See Stanley, 21 F.3d at 360.

 5                            EXHAUSTION REQUIREMENT

 6         Petitioner challenges his 2015 Spokane County guilty pleas to 1st degree

 7   unlawful possession of a firearm, 3rd degree assault, felony harassment, and witness

 8   tampering. ECF No. 1 at 1. He was sentenced to 180 months incarceration. Id.

 9   Petitioner indicates that he filed no appeal. Id. at 2.

10         In his grounds for relief, Petitioner argues that the State of Washington has no

11   jurisdiction to decide federal constitutional matters. Id. at 5-12. It has long been

12   settled that state courts are competent to decide questions arising under the U.S.

13   Constitution. See Baker v. Grice, 169 U.S. 284, 291 (1898) (“It is the duty of the

14   state court, as much as it is that of the federal courts, when the question of the validity

15   of a state statute is necessarily involved, as being in alleged violation of any

16   provision of the federal constitution, to decide that question, and to hold the law void

17   if it violate that instrument.”); see also Worldwide Church of God v. McNair, 805

18   F.2d 888, 891 (9th Cir. 1986) (holding that state courts are as competent as federal

19   courts to decide federal constitutional matters). Therefore, Petitioner’s arguments

20   to the contrary lack merit.




     ORDER SUMMARILY DISMISSING HABEAS PETITION ~ 2
 1         Additionally, before a federal court may grant habeas relief to a state prisoner,

 2   the prisoner must exhaust the state court remedies available to him. 28 U.S.C.

 3   § 2254(b); Baldwin v. Reese, 541 U.S. 27 (2004). Exhaustion generally requires that

 4   a prisoner give the state courts an opportunity to act on his claims before he presents

 5   those claims to a federal court. O’Sullivan v. Boerckel, 526 U.S. 838 (1999). A

 6   petitioner has not exhausted a claim for relief so long as the petitioner has a right

 7   under state law to raise the claim by available procedure. See Id.; 28 U.S.C.

 8   § 2254(c).

 9         To meet the exhaustion requirement, the petitioner must have “fairly

10   present[ed] his claim in each appropriate state court (including a state supreme court

11   with powers of discretionary review), thereby alerting that court to the federal nature

12   of the claim.” Baldwin, 541 U.S. at 29; see also Duncan v. Henry, 513 U.S. 364,

13   365–66 (1995). A petitioner fairly presents a claim to the state court by describing

14   the factual or legal bases for that claim and by alerting the state court “to the fact

15   that the ... [petitioner is] asserting claims under the United States Constitution.”

16   Duncan, 513 U.S. at 365–366; see also Tamalini v. Stewart, 249 F.3d 895, 898 (9th

17   Cir. 2001) (same). Mere similarity between a claim raised in state court and a claim

18   in a federal habeas petition is insufficient. Duncan, 513 U.S. at 365–366.

19         Furthermore, to fairly present a claim, the petitioner “must give the state

20   courts one full opportunity to resolve any constitutional issues by invoking one




     ORDER SUMMARILY DISMISSING HABEAS PETITION ~ 3
 1   complete round of the State’s established appellate review process.” O’Sullivan,

 2   526 U.S. at 845. Once a federal claim has been fairly presented to the state courts,

 3   the exhaustion requirement is satisfied. See Picard v. Connor, 404 U.S. 270, 275

 4   (1971). It does not appear from the face of the Petition or the attached documents

 5   that Petitioner has exhausted his state court remedies as to each of his grounds for

 6   relief. Indeed, Petitioner affirmatively represents that he did not exhaust his state

 7   court remedies. ECF No. 1 at 2.

 8                   GROUNDS FOR FEDERAL HABEAS RELIEF

 9         Petitioner asserts that the Washington state constitution contradicts the federal

10   constitution regarding the Fifth Amendment right to “presentment or indictment of

11   a Grand Jury.” He claims “no bill of indictment” was brought against him rendering

12   his arrest, conviction and imprisonment illegal.

13         Petitioner seems to argue that because the state courts have defied “federally

14   established procedures and processes for the adjudication of crimes” only “a court

15   of federal jurisdiction” has jurisdictional authority over his claims.       His bald

16   assertion that “due process of the law was ignored” is unsupported by his factual

17   allegations.

18         The United States Supreme Court stated long ago: “Prosecution by

19   information instead of by indictment is provided for by the laws of Washington.

20   This is not a violation of the Federal Constitution.”        See Gaines v. State of




     ORDER SUMMARILY DISMISSING HABEAS PETITION ~ 4
 1   Washington, 277 U.S. 81, 86 (1928). There is no federal constitutional violation

 2   when a prosecuting attorney’s criminal information is substituted for the grand jury’s

 3   indictment. See Hurtado v. California, 110 U.S. 516 (1884) (rejecting the claim that

 4   an indictment is essential to due process of law and that a state violates the

 5   Fourteenth Amendment by prosecuting a defendant with a criminal information).

 6   Consequently, Petitioner’s assertions to the contrary presented in his four grounds

 7   for federal habeas relief are legally frivolous.

 8         Because it plainly appears from the petition and the attached exhibits that

 9   Petitioner is not entitled to relief in this Court, IT IS ORDERED the petition, ECF

10   No. 1, is DISMISSED pursuant to Rule 4, Rules Governing Section 2254 Cases in

11   the United States District Courts. The Motion to Amend, ECF No. 3, is DENIED.

12         IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,

13   enter judgment, provide copies to Petitioner, and close the file. The Court certifies

14   that pursuant to 28 U.S.C. § 1915(a)(3), an appeal from this decision could not be

15   taken in good faith, and there is no basis upon which to issue a certificate of

16   appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b). A certificate of

17   appealability is therefore DENIED.

18         DATED March 13, 2020.

19

20                                    THOMAS O. RICE
                               Chief United States District Judge


     ORDER SUMMARILY DISMISSING HABEAS PETITION ~ 5
